In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-496 CR

____________________


RUSSELL EARL GLUYAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 06-05-04470-CR 




MEMORANDUM OPINION
	A jury found Russell Earl Gluyas guilty of aggravated sexual assault of a child.  See
Tex. Pen. Code Ann. § 22.021(a)(1)(B), (2)(B) (Vernon Supp. 2007).  The trial court
sentenced Gluyas to thirty years of confinement in the Texas Department of Criminal
Justice, Correctional Institutions Division. 
	On appeal, Gluyas's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  On February 21, 2008, we granted an extension of time for the
appellant to file a pro se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                __________________________________
                                                                               CHARLES KREGER
                                                                                          Justice

Submitted on May 28, 2008 
Opinion Delivered June 11, 2008
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.